        Case 5:20-cv-02730-GEKP Document 21 Filed 04/22/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMARR BILLMAN,
              Plaintiff                                    CIVIL ACTION

              v.

EASTON AREA SCHOOL DISTRICT,                               No. 20-2730
              Defendant

                                           ORDER

       AND NOW, this 22nd day of April, 2021, upon consideration of Defendant's Motion to

Dismiss Portions of the Amended Complaint, or, in the alternative, Motion to Strike (Doc. No. 12)

and Plaintiffs Response in Opposition (Doc. No. 13), it is ORDERED that the Motion (Doc. No.

12) is DENIED.




                                                      NITED   StATES DISTRICT JUDGE




                                                1
